     Case 2:20-cv-08675-PA-AS Document 17 Filed 12/08/20 Page 1 of 3 Page ID #:66



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 S.W. Birch St., Suite 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorneys for Plaintiff ANTHONY BOUYER
 7

 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    ANTHONY BOUYER, an                    Case No.: 2:20-cv-08675-PA-AS
      individual,
12                                          PLAINTIFF’S RESPONSE TO ORDER
13    Plaintiff,                            TO SHOW CAUSE RE DISMISSAL
                                            FOR LACK OF PROSECUTION
14    v.
15
      LLJ ADLER WCCII, LLC, a
16    Delaware limited liability
17    company; and DOES 1-10,
      inclusive,
18

19    Defendant.
20
21

22

23

24

25

26
27

28

                                              1
     Case 2:20-cv-08675-PA-AS Document 17 Filed 12/08/20 Page 2 of 3 Page ID #:67



 1
     TO THE COURT OF THE ABOVE-ENTITLED CASE AND TO ALL
 2
     PARTIES AND THEIR COUNSEL OF RECORD
 3
           On December 4, 2020, the Court issued an Order to Show Cause Re Dismissal
 4
     For Lack of Prosecution.
 5
                  PLEASE TAKE NOTICE that Plaintiff ANTHONY BOUYER has
 6
     settled the above-captioned matter with Defendant LLJ ADLER WCCII, LLC. This
 7
     settlement will resolve the above-captioned matter in its entirety and with prejudice.
 8
     The Parties are in the process of finalizing a settlement agreement and anticipate
 9
     filing a Dismissal within the next forty-five (45) days.
10
           In consideration of this settlement and with the intentions of preserving both
11
     the Court’s resources and the Parties’ respective resources, Plaintiff respectfully
12
     requests that the Court discharge the Order to Show Cause pending the Parties filing
13
     of a Dismissal.
14

15

16
     Dated: December 8, 2020          MANNING LAW, APC
17

18                                    By: /s/ Joseph R. Manning Jr., Esq.
19                                       Joseph R. Manning Jr., Esq.
                                         Attorneys for Plaintiff
20                                       Anthony Bouyer
21

22

23

24

25

26
27

28
                                                  2
     Case 2:20-cv-08675-PA-AS Document 17 Filed 12/08/20 Page 3 of 3 Page ID #:68



 1
                               CERTIFICATE OF SERVICE
 2
           I certify that on December 8, 2020, I electronically filed the foregoing
 3
     document with the Clerk of the Court using CM/ECF. I also certify that the
 4
     foregoing document is being served this day on counsel of record in this action via
 5
     email transmission and via transmission of Electronic Filing generated by CM/ECF.
 6
                                                       Respectfully submitted,
 7
     Dated: December 8, 2020                          MANNING LAW, APC
 8

 9

10                                          By:       /s/ Joseph R. Manning, Jr., Esq.
11                                                    Joseph R. Manning, Jr. Esq.
                                                      Attorneys for Plaintiff,
12                                                    Anthony Bouyer
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
